Goodenow, J.
The plaintiff did not comply with the directions of, the warrant, by virtue of which he took the property in controversy, nor with the requirements of the statute relating to the sale of the property so taken. The warrant, therefore, is insufficient to protect him. He kept the property too long' — beyond the expiration of the time, when it should have been sold — and, by so doing, must be regarded as a trespasser áb initio. It is unnecessary to consider the alleged illegality of the proceedings in the assessment of the tax. The exceptions must be sustained, verdict set aside, and a new trial granted.
Tenney, C. J., Rice, Cutting, May and Davis, JJ., concurred.